DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/19/2021 has been entered.

Response to Amendment

The declaration under 37 CFR 1.132 filed 03/19/2021 is insufficient to overcome the rejection of the claims based upon (1) Hudgins in view of Chang and Tong or (2) Zhang in view of Chang and Tong as set forth in the last Office action.  The declaration compares two why such results are unexpected.  And second, the evidence presented does not appear to be necessarily unexpected.  As one example, prior art reference Tong explicitly recognizes that although biocompatible superparamagnetic iron oxide nanoparticles (SPIOs) have excellent performance in terms of relaxivity and stability, their blood circulation half-life is relatively short, which may be due to the nonspecific uptake by cells in blood, including macrophages.  Quick removal of the SPIOs from the circulation may be beneficial for minimizing the background signal generated from the unbound SPIOs, but longer-circulating SPIOs may increase the chance of binding to the target molecule and an enhanced contrast; and the circulation half-life of the SPIOs increases with the PEG chain length.  Thus, Tong recognizes that variability in macrophage uptake, and overall stability, is expected with SPIOs.  Note that the exemplified nanoparticles and Chen nanoparticles appear to have different PEG MW.  As another example, Tong explicitly recognizes that two major factors in determining the signal enhancement generated by the SPIOs are iron oxide core (size and material) and the coating (thickness and chemical composition) (see p 4607, right col, of Tong), and by fine-tuning the core size and PEG coating, the T2 relaxivity per particle can be increased by >200-fold.  Thus, Tong 

Response to Arguments

Applicant's submission filed 03/19/2021 has been fully considered.  Applicant’s arguments regarding the 103 rejections of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 3, 5, 7 - 19, and 21 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hudgins et al. (of record; from IDS; 2002 AJNR Am. J. Neuroradiol. 23: 649-656; “Hudgins”) in view of Chang et al. (of record; from IDS; US 2011/0171715 A1; “Chang”) and Tong et al. (of record; 2010 Nano Lett. 10: 4607-4613; “Tong”).
Hudgins teaches a method comprising: obtaining medical history and performing physical examination and vital signs on a human patient to determine lymph node status (applicant’s ‘identifying a patient having a disease’; the studies of Hudgins are proof-of-principle studies on healthy volunteers but are also implied for use on diseased patients); providing an aqueous suspension of Ferumoxtran-10 (Combidex; dextran iron oxide) nanoparticles; intravenously administering the Ferumoxtran-10 nanoparticles to the patient (applicant’s ‘administering into the blood stream’); and obtaining T2- and T2*-weighted magnetic resonance (MR) images of the neck to differentiate normal and reactive lymph nodes from metastatic lymph nodes (Abstract; p 649-651; p 655; and Fig. 2 and 3).
Although Hudgins teaches using Ferumoxtran-10 (Combidex; dextran iron oxide) nanoparticles, Hudgins does not explicitly exemplify using alternative iron oxide nanoparticles having particular r2 relaxivity, as required by the claims.
Chang teaches biocompatible magnetic nanoparticles comprising a superparamagnetic core that is coated by a biocompatible polymer, wherein the polymer has a polyethylene glycol group, a silane group, and a linker linked, via a covalent bond, the polyethylene glycol group to the silane group (Abstract; ¶ 0017-0025; Fig.1 and 2; and Ex. 7).  An exemplified polymer is the 
    PNG
    media_image1.png
    97
    197
    media_image1.png
    Greyscale
; and m is an integer from 1 to 10; or the polymer of instant claim 17 wherein R1 is, e.g., aryl, n is an integer from 5 to 1000 (oxyethylene units); R2 is H; and m is an integer from 1 to 10 (¶ 0021).  Note that Chang teaches a polymer of instant claim 21 as amended wherein R1 is carboxyl (applicant’s C1 carbonyl group); n is an integer from 5 to 1000; R2 is H; and m is an integer from 1 to 10 (¶ 0021-0022; and Ex. 7).  The core comprises superparamagnetic iron oxide; and the nanoparticles have a size of 3-500 nm (¶ 0017-0025 and Ex. 7).  An exemplified biocompatible magnetic nanoparticle has a core comprising iron oxide; a biocompatible polymer coating comprising silane-PEG-COOH, wherein the PEG has MW 750 (about 17 oxyethylene units assuming oxyethylene MW of 44); a size of 8-12 nm; and a transverse magnetic relaxivity rate of 321.8±2.3 (Ex. 7). The biocompatible polymer may increase the r2 value of the nanoparticles to about 2 times that of commercial contrast agent, e.g., FERIDEX (dextran-coated iron oxide) and RESOVIST (carboxydextran-coated iron oxide), so the nanoparticles may provide greater contrast enhancement when being used as an MRI contrast agent (¶ 0008 and 0023). 
Tong teaches biocompatible superparamagnetic iron oxide nanoparticles (SPIOs) comprising: a core comprising superparamagnetic iron oxide; and a coating comprising a biocompatible polymer such as PEG (Abstract; p 4608; Figs. 1 and 2).  Tong teaches that two major factors in determining the signal enhancement generated by the SPIOs are iron oxide core (size and material) and the coating (thickness and chemical composition), and by fine-tuning the core size and PEG coating of SPIOs, the T2 relaxivity (applicant’s r2 relaxivity as the units are the same) per particle can be increased by >200-fold (Abstract; p 4607, right col).  SPIOs synthesized with distinct coating schemes can exhibit significantly different T2 relaxivity even if their iron oxide core sizes are similar (p 4608, left col).  For example, regarding coating, -1mM-1), yet a SPIO having the same core size but a coating of PEG5000 (about 114 oxyethylene units) has a T2 relaxivity of about 130 (s-1mM-1) (Fig. 2 and Table 1).  Due to increased mass magnetization and core size, a SPIO having a core size of about 14 nm and a coating of PEG1000 has a T2 relaxivity of about 385 (s-1mM-1), whereas a SPIO having the same coating but a core size of about 5 nm has a T2 relaxivity of about 130 (s-1mM-1) (Fig. 2 and Table 1).  Although these biocompatible SPIOs have excellent performance in terms of T2 relaxivity and coating stability, their blood circulation half-life is relatively short, which may be due to the nonspecific uptake by cells in blood, including macrophages (p 4612, left col).  Although quick removal of the biocompatible SPIOs from the circulation may be beneficial for minimizing the background signal generated from the unbound SPIOs, longer-circulating SPIOs may increase the chance of binding to the target molecule, thus an enhanced contrast (p 4612, left col).  In fact, the circulation half-life of the SPIOs increases with the PEG chain length (p 4612, left col).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the biocompatible magnetic nanoparticles of Chang instead of the Ferumoxtran-10 (Combidex; dextran iron oxide) nanoparticles during the method of Hudgins.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the biocompatible magnetic nanoparticles of Chang would provide a greater r2 value than that of a commercial contrast agent, e.g., dextran-coated iron oxide and carboxydextran-coated iron oxide, so the biocompatible magnetic nanoparticles would provide greater contrast enhancement when used as an MRI contrast agent, as suggested by Chang.
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the transverse magnetic relaxivity rate (r2 value) by optimizing the core size and PEG coating chain length of the biocompatible -1mM-1) may be achieved by fine-tuning core size and PEG coating chain length, wherein increasing core size increases r2 values but increasing PEG coating chain length decreases r2 values but increases circulation half-life, which increases the chance of binding to the target molecule and an enhanced contrast.  Thus one of ordinary skill would adjust the core size and PEG coating chain length in order to achieve the desired r2 value, e.g., between 130 - 385 (s-1mM-1) as suggested by Tong, and circulation half-life.  Note that the range of 130 - 385 (s-1mM-1) suggested by Tong significantly overlaps with the range set forth in claim 1 and encompasses the range set forth in new claim 24, so a prima facie obviousness case exists.  MPEP 2144.05(I).  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of core size and PEG coating chain length (and thereby r2 value) would have been obvious before the effective filing date of the claimed invention.  It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality.  In re Becket, 22 USPQ 33; In re Russell, 169 USPQ 426.  

Applicant argues that it is not clear from Tong what constitutes a desired r2 value.  Given the Tong r2 range of 130-385 (s-1mM-1), a person of ordinary skill in the field starting from the Change r2 value of 321.8 (s-1mM-1) would not have known whether to decrease the r2 value to the lower end of the Tong range or to increase the r2 value to the upper part of that range.

Applicant argues that the declaration provides evidence of unexpected properties of the claimed methods.
The evidence presented by applicant in the declaration are insufficient to overcome the rejection of the claims based upon (1) Hudgins in view of Chang and Tong or (2) Zhang in view of Chang and Tong as set forth in the last Office action for the reasons set forth above.  In summary, the declaration does not provide any reasoning as to why such results are unexpected.  And second, advantages presented by applicant with respect to MRI signal-to-noise ratio, uptake efficiency into macrophages, and stability are not necessarily unexpected in view of the teachings of Tong.  

Claims 1 - 4 and 7 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (of record; 2000 Kidney Int. 58: 1300-1310; “Zhang”) in view of Chang et al. (of Nano Lett. 10: 4607-4613; “Tong”).
Zhang teaches a method comprising: performing kidney transplantation on a rat and providing the rat kidney transplantation model (applicant’s ‘identifying a patient having a disease’); providing a PBS solution (applicant’s ‘aqueous suspension’) of dextran-coated ultrasmall superparamagnetic iron oxide (USPIO) particles; intravenously administering the USPIO particles to the rat (applicant’s ‘administering into the blood stream’); and obtaining magnetic resonance (MR) images of the transplanted kidney in the rat to observe accumulation of immune cells and rejection of the transplanted kidney (Abstract; p 1301-1302; Fig .2; and Table 1).
Although Zhang teaches using dextran-coated USPIO (dextran iron oxide) nanoparticles, Zhang does not explicitly exemplify using alternative iron oxide nanoparticles having particular r2 relaxivity, as required by the claims.
The teachings of Chang are discussed in the above 103 rejection.  
The teachings of Tong are discussed in the above 103 rejection.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the biocompatible magnetic nanoparticles of Chang instead of the dextran-coated USPIO (dextran iron oxide) nanoparticles during the method of Zhang.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the biocompatible magnetic nanoparticles of Chang would provide a greater r2 value than that of a dextran-coated iron oxide, so the biocompatible magnetic nanoparticles would provide greater contrast enhancement when used as an MRI contrast agent, as suggested by Chang.
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the transverse magnetic relaxivity rate (r2 value) by optimizing the core size and PEG coating chain length of the biocompatible -1mM-1) may be achieved by fine-tuning core size and PEG coating chain length, wherein increasing core size increases r2 values but increasing PEG coating chain length decreases r2 values but increases circulation half-life, which increases the chance of binding to the target molecule and an enhanced contrast.  Thus one of ordinary skill would adjust the core size and PEG coating chain length in order to achieve the desired r2 value, e.g., between 130 - 385 (s-1mM-1) as suggested by Tong, and circulation half-life.  Note that the range of 130 - 385 (s-1mM-1) suggested by Tong significantly overlaps with the range set forth in claim 1 and encompasses the range set forth in claim 24, so a prima facie obviousness case exists.  MPEP 2144.05(I).  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of core size and PEG coating chain length (and thereby r2 value) would have been obvious before the effective filing date of the claimed invention.  It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality.  In re Becket, 22 USPQ 33; In re Russell, 169 USPQ 426.

Applicant provides the same arguments as above, that is, that it is not clear from Tong what constitutes a desired r2 value.  Given the Tong r2 range of 130-385 (s-1mM-1), a person of ordinary skill in the field starting from the Change r2 value of 321.8 (s-1mM-1) would not have known whether to decrease the r2 value to the lower end of the Tong range or to increase the r2 value to the upper part of that range.

Applicant argues that the declaration provides evidence of unexpected properties of the claimed methods.
The evidence presented by applicant in the declaration are insufficient to overcome the rejection of the claims based upon (1) Hudgins in view of Chang and Tong or (2) Zhang in view of Chang and Tong as set forth in the last Office action for the reasons set forth above.  In summary, the declaration does not provide any reasoning as to why such results are unexpected.  And second, advantages presented by applicant with respect to MRI signal-to-noise ratio, uptake efficiency into macrophages, and stability are not necessarily unexpected in view of the teachings of Tong.  

Conclusion

No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618